IN THE COURT OF APPEALS OF IOWA

                                     No. 15-0755
                                  Filed May 3, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MONICA SHEANI WILLIAMS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark R. Fowler,

District Associate Judge.



      Monica Williams appeals from a conviction by bench trial for driving while

barred. REVERSED AND REMANDED.




      G. Brian Weiler, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                          2


DANILSON, Chief Judge.

       Monica Williams appeals from a conviction by bench trial for driving while

barred, in violation of Iowa Code section 321.561 (2014). Williams contends

defense counsel was ineffective, the district court erred in allowing admission of

irrelevant documents, and there is insufficient evidence to support her conviction.

Because we find the evidence insufficient to support Williams’ conviction, we

reverse and remand for dismissal of the charge.

       On April 4, 2014, Williams was arrested for driving while license barred.

Williams waived her right to a jury trial, and the case was tried to the court on

March 9, 2015.

       We review sufficiency-of-the-evidence claims for correction of errors at

law. State v. Brubaker, 805 N.W.2d 164, 171 (Iowa 2011). “We will uphold a

verdict if it is supported by substantial evidence.” Id. “Evidence is substantial if it

would convince a rational fact finder that the defendant is guilty beyond a

reasonable doubt.”      State v. Biddle, 652 N.W.2d 191, 197 (Iowa 2002).

“Substantial evidence must do more than raise suspicion or speculation.” State

v. Quinn, 691 N.W.2d 403, 407 (Iowa 2005). “We review the evidence in the light

most favorable to the State, including legitimate inferences and presumptions

that may fairly and reasonably be deduced from the record evidence.” Biddle,

652 N.W.2d at 197.

       Two elements comprise the offense of driving while barred: (1) a person

was operating a motor vehicle and (2) the person’s driver’s license was barred.

Iowa Code § 321.561; see also State v. Wise, 697 N.W.2d 489, 492 (Iowa 2005).

Additionally, the State must make a showing of the mailing of a notice to the
                                            3


person that their driver’s license is barred “such as by affidavit or a certified mail

receipt.” State v. Green, 722 N.W.2d 650, 652 (2006).1 Williams asserts the

State failed to establish that notice was mailed in this case.

        To make the requisite showing that notice was mailed to Williams, the

State provided an exhibit including the notice; two certificates of bulk mailing; two

certificates of mailing bearing the names and addresses of individuals unrelated

to this matter; an affidavit by Kathy McLear, the records manager for the Office of

Driver Services of the Iowa Department of Transportation; and one page of a list

of names and addresses, including Williams’ name, address, license number,

and the sanction number included on the notice. However, the certificates of

bulk mailing and the affidavit provide no identifying information to establish a

connection to Williams or Williams’ known address. Further, the page of the list

of names and addresses does not provide any explanation that the list is for

purposes of bulk mailing and does not establish notice was mailed to Williams on

any specific date.     The affidavit also does not incorporate the list or make

reference to any list. Finally, there was no certificate of mailing from the United

States Postal Service identifying Williams and her address as suggested by the

affidavit.

        Based on the documentation provided in the record, we cannot presume

notice was mailed to Williams. As such, we conclude there is not substantial

evidence supporting Williams’ conviction for driving while barred. We reverse

1
  We note Iowa Administrative Code rule 761-615.37 was recently amended to delete
the requirement of an affidavit of mailing. See 39 Iowa Admin. Bull. 2017 (Apr. 12,
2017). The agency also added a sentence to rule 761-615.37(4) stating “[t]he
department’s affidavit of mailing may be attested to and certified in accordance with Iowa
Code section 622.1.” Id. The amendment will become effective May 17, 2017. Id.
                                      4


and remand for dismissal of the charge. In light of our conclusion, we need not

address Williams’ remaining claims on appeal.

      REVERSED AND REMANDED.